DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 is drawn to a composition claim, therefore interpretation of the claim’s use limitation drawn to treatment or prevention of cardiac arrhythmic disease in claims 1 and 2 are not given patentable weight. The components of the composition are given patentable weight.
Pertinent Art
Examiner highlights that HEILONGJIANG JIANGHENG PHARMACEUTICAL SCIENCE & TECH CO LTD (CN105381402A Machine Translation) hereinafter Heilongjiang is drawn to a heart-soothing tablet comprising elsholtzia ciliata (abstract) and Heilongjiang discloses the tablet is used to treat arrhythmia [0055]. However since the claims are composition claims and not method claims, Examiner is not relying on this reference in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the claim contains the trademark “Tween®20” on line 3. Generally, trademarks are not appropriate claim language because the mark identifies the product but not its composition. The composition of trademarked products can change with no notice. In the interested of compact prosecution the examiner interprets the phrase as polysorbate 20.
Claim 4 is indefinite because the claim contains the trademark “Tween 20” on line 3. Generally, trademarks are not appropriate claim language because the mark identifies the product but not its composition. The composition of trademarked products can change with no notice. In the interested of compact prosecution the examiner interprets the phrase as polysorbate 20.
Claims 2, 3, and 5-6 are included in this rejection because they do not correct the defect for which the claim from which they depend was rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN104027390A Machine Translation) hereinafter Sun in view of Liu et al. (CN104622954A Machine Translation) hereinafter Liu.
 	Regarding claims 1-6, Sun is drawn a nano-emulsion composition to be orally administered, comprising 1%-18% of elsholtzia ciliate extract, 0%-25% surfactant, and 20%-80% of distilled water (abstract). Sun discloses the surfactant is Tween 80 [0021].
 	Sun does not explicitly disclose wherein the surfactant is Tween 20.
 	However, Liu is drawn to a composition comprising water, elsholtzia extract, and solubilizer (abstract). Liu discloses the volatile oil extract of Elsholtzia is obtained by steam distillation [0013]. Liu discloses wherein the solubilizer is polysorbate 20 (Tween 20) [0014]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Sun, to comprise polysorbate 20, as previously disclosed by Liu, and arrive at the instant invention.
 	One of skill in the art would have been motivated to do so because Sun and Liu are both in the field of compositions comprising elsholtzia extract and surfactant and one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.